In this action of tort for negligence, the defendant excepted to the denial of its motion for a finding in its favor. The plaintiff, a customer in the defendant’s bar, was injured when struck by another customer. It was the duty of the defendant to exercise reasonable care to prevent injury to the plaintiff by the acts of third persons whether accidental, negligent or intentional. Carey v. New Yorker of Worcester, Inc. 355 Mass. 450, 452 (1969). Sweenor v. 162 State St. Inc. 361 Mass. 524, 526 (1972). There was evidence from which the judge could have found a breach of that duty. The defendant’s bartender should have reasonably anticipated the likelihood of injury to the plaintiff from the observable behavior of his assailant prior to the striking and taken appropriate steps to forestall that occurrence. McFadden v. Bancroft Hotel Corp. 313 Mass. 56, 60 (1943). Greco v. Sumner Tavern Inc. 333 Mass. 144, 145 (1955). Quigley v. Wilson Line of Mass. Inc. 338 Mass. 125, 128, 129 (1958). Wood v. Ray-Al Cafe, Inc. 349 Mass. 766 (1965). Sweenor v. 162 State St. Inc., supra.

Exceptions overruled.